Case: 10-11007     Document: 00511512577          Page: 1    Date Filed: 06/17/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            June 17, 2011
                                     No. 10-11007
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

DOUGLAS RAY DUNKINS, JR., also known as Little Doug,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Northern District of Texas
                              USDC No. 4:92-CR-10-3


Before BENAVIDES, DENNIS, and CLEMENT, Circuit Judges.
PER CURIAM:*
        Douglas Ray Dunkins, Jr., federal prisoner # 22619-077, was convicted of
conspiracy to possess with intent to distribute and to distribute cocaine and to
manufacture cocaine base, to possess with intent to distribute, and to distribute
cocaine base; and of use of a firearm during and in relationship to a drug
trafficking crime. He was sentenced to life imprisonment on the conspiracy
count and to a consecutive term of five years of imprisonment on the firearm
count. See United States v. Fisher, 22 F.3d 574, 575-76 (5th Cir. 1994).

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 10-11007   Document: 00511512577      Page: 2   Date Filed: 06/17/2011

                                 No. 10-11007

      In October 2008, the district court denied Dunkins’s “motion to unfile the
original application and affidavit for the search warrant” that had been filed in
his criminal case in 1991 because it lacked the judicial officer’s signature. On
appeal, this court found that this was a meaningless, unauthorized motion with
no jurisdictional basis and dismissed the appeal for lack of jurisdiction. United
States v. Dunkins, No. 08-11033 (5th Cir. Dec. 4, 2008) (unpublished).
      Dunkins seeks a certificate of appealability (COA) to appeal the district
court’s denial of his motion filed pursuant to Federal Rule of Civil Procedure
60(b) challenging the October 2008 ruling. Because neither the motion to unfile
nor the Rule 60(b) motion was filed in a habeas case, a COA is DENIED AS
UNNECESSARY. See 28 U.S.C. § 2253(c)(1)(A); Ochoa Canales v. Quarterman,
507 F.3d 884, 888 (5th Cir. 2007).
      In addition he moves for leave to proceed in forma pauperis (IFP) on
appeal. The district court denied Dunkins’s IFP motion and certified that his
appeal was not taken in good faith because he failed to present a nonfrivolous,
arguable issue for appeal.    By moving for leave to proceed IFP on appeal,
Dunkins is challenging the district court’s certification. See Baugh v. Taylor,
117 F.3d 197, 202 (5th Cir. 1997); F ED. R. A PP. P. 24(a)(5). Dunkins has failed
to show that his appeal from the denial of the Rule 60(b) motion involves “legal
points arguable on their merits (and therefore not frivolous).” Howard v. King,
707 F.2d 215, 220 (5th Cir.1983) (internal quotation marks omitted).
Accordingly, his motion for leave to proceed IFP is DENIED, and the appeal is
DISMISSED as frivolous. See Baugh, 117 F.3d at 202 & n.24; 5 TH C IR. R. 42.2.
Dunkins is WARNED that filing further frivolous appeals will subject him to
sanctions.




                                       2